Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 033-75998 Commission on April 22, 2008 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 24 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on April 28, 2008 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Nonqualified Deferred Fixed and Variable Annuity Contracts PART A ING Life Insurance and Annuity Company Variable Annuity Account B Individual Nonqualified Variable Annuity CONTRACT PROSPECTUS - APRIL 28, 2008 The Contract. The contracts described in this prospectus are individual The Funds nonqualified deferred fixed and variable annuity contracts issued by ING Fidelity ® VIP Contrafund ® Portfolio Life Insurance and Annuity Company (the Company, we, us, our). They are (Initial Class) Fidelity ® VIP Equity-Income intended to provide retirement benefits to individuals who either are not Portfolio (Initial Class) participating in a formal retirement plan or are participating in a formal Fidelity ® VIP Growth Portfolio retirement plan but want to supplement their benefits. (Initial Class) Fidelity ® VIP Overseas Portfolio Why Reading this Prospectus Is Important. This prospectus contains facts (Initial Class) about the contracts and their investment options you should know before ING BlackRock Global Science and purchasing. This information will help you decide if the contracts are right Technology Portfolio for you. Please read this prospectus carefully and keep it for future (Class I) reference. ING BlackRock Large Cap Growth Portfolio (Class I) ING Legg Mason Partners Aggressive Table of Contents page 3 Growth Portfolio (I Class) ING Oppenheimer Global Portfolio Investment Options. The contracts offer variable investment options and a (I Class) fixed interest option. When we establish your account, you instruct us to ING Oppenheimer Strategic Income direct your account dollars to any of the available investment options. Portfolio (I Class) ING T. Rowe Price Diversified Mid Variable Investment Options. These options are called subaccounts. The Cap Growth Portfolio (I Class) subaccounts are within Variable Annuity Account B (the separate account), ING T. Rowe Price Growth Equity a separate account of the Company. Each subaccount invests in one of the Portfolio (I Class) ING Templeton Foreign Equity mutual funds listed on this page. Earnings on amounts invested in a Portfolio (I Class) subaccount will vary depending upon the performance of its underlying ING Thornburg Value Portfolio mutual fund. You do not invest directly in or hold shares of the funds. (I Class) ING UBS U.S. Large Cap Equity Fixed Interest Option. Portfolio (I Class) ING Van Kampen Capital Growth Fixed Account Portfolio (Class I) ING Van Kampen Equity and Income Except as specifically mentioned, this prospectus describes only the Portfolio (I Class) ING VP Balanced Portfolio, Inc. variable investment options. However, we describe the Fixed Account in (Class I) Appendix I of this prospectus. ING VP Growth and Income Portfolio (Class I) Risks Associated with Investing in the Funds. The funds in which the ING VP Index Plus International subaccounts invest have various risks. Information about the risks of Equity Portfolio (Class S) investing in the funds is located in the Investment Options section on ING VP Intermediate Bond Portfolio page 10 and in each fund prospectus. Read this prospectus in conjunction (Class I) with the fund prospectuses, and retain the prospectuses for future reference. ING VP Money Market Portfolio (Class I) ING VP Strategic Allocation These contracts are not deposits with, obligations of or guaranteed or Conservative Portfolio (Class I) endorsed by any bank, nor are they insured by the FDIC. The ING VP Strategic Allocation Growth contracts are subject to investment risk, including the possible loss of Portfolio (Class I) the principal amount invested. ING VP Strategic Allocation Moderate Portfolio (Class I) Compensation. We pay compensation to broker/dealers whose registered representatives sell the contracts See Contract Distribution for further information about the amount of compensation we pay. This fund has changed its name to the name listed above. See Appendix II - Description of Underlying Funds for a complete list of former and current fund names. These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees  Fund Fees and Expenses for additional information. PRO.75998-08 CONTRACT PROSPECTUS - APRIL 28, 2008 (CONTINUED) Getting Additional Information. You may obtain the April 28, 2008 Statement of Additional Information (SAI) free of charge by indicating your request on your application materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of this prospectus. You may also obtain an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commissions (SEC) web site, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Branch. Information on the operation of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 033-75998. The SAI table of contents is listed on page 39 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.75998-08 2 TABLE OF CONTENTS Contract Overview 4 Contract Design Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: The Accumulation Phase, The Income Phase 5 Fee Table 6 Condensed Financial Information 8 Variable Annuity Account B 8 The Company 9 Investment Options 10 Transfers Among Investment Options 11 Purchase and Rights 14 Right to Cancel 15 Fees 16 Your Account Value 20 Withdrawals 22 Systematic Distribution Options 23 Death Benefit 24 The Income Phase 26 Contract Distribution 29 Taxation 32 Other Topics 36 Payment Delay or Suspension - Performance Reporting - Voting Rights - Contract Modification - Transfer of Ownership: Assignment - Legal Matters and Proceedings Contents of the Statement of Additional Information 39 Appendix I - Fixed Account 40 Appendix II - Description of Underlying Funds 41 Appendix III - Condensed Financial Information CFI - 1 PRO.75998-08 3 Questions: Contacting the Company. To answer your questions, contact your local representative or write or call the Company through: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Windsor, CT 06199-0063 1-800-262-3862 Sending Forms and Written Requests in Good Order. If you are writing to change your beneficiary, request a withdrawal, or for any other purpose, contact us or your local representative to learn what information is required for the request to be in good order. By contacting us, we can provide you with the appropriate administrative form for your requested transaction. Generally, a request is considered to be in good order when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. We can only act upon requests that are received in good order. CONTRACT OVERVIEW The following summarizes contract information. Read each section of this prospectus for additional information. Contract Design The contracts described in this prospectus are individual nonqualified fixed and variable annuity contracts. They are intended as a retirement savings vehicle that defers taxes on investment earnings and offers a variety of investment options to help meet long-term financial goals. Contract Facts Free Look/Right to Cancel: You may cancel your contract within ten days (some states may require more than ten days) of receipt. See Right to Cancel. Death Benefit: Your beneficiary may receive a financial benefit in the event of your death during both the accumulation and income phases. The availability of a death benefit during the income phase depends on the income phase payment option selected. See Death Benefit and The Income Phase. Withdrawals: During the accumulation phase you may withdraw all or part of your account value.
